Title: To George Washington from Christian Holmer, 13 December 1782
From: Holmer, Christian
To: Washington, George


                        
                            Sir!
                            Williamsburg Decr 13th 1782
                        
                        Long have I Considered if I Should or Shoul not undertake to Trouble your Excellency with a Letter of so
                            Small Consequence, Since I Know that your Excellencys Thought have affairs of much Greater Inportance than be Pleas’d with
                            my Writing. But Som Necessity have no Law, and Poverty, Missery, Sickniss, and Infirmity of Body Forces one to Appley to a
                            Judge who can be Depended on which I no where else can find.
                        I Received last Night a Letter from Governor Harrison whom I for some time agoe have wrote mine Condition of
                            Bad Health, Poverty, Missery and Destruction of every Artical belonging to a Gentleman particular to a Officer, Mentioned
                            as he Know to be True, that I for Years have not Received any Pay, Ration, Forage &c., Except some Certificates
                            which the Honourable Assemble granted to Officers for Two years pay but to which Three years for payment; this
                            Certificats, is depreciated like Verginia Paper money that no Body will give Three Pound Specie for a Hundred in Certificates, and what will be the Value Two years further. A Nothing.
                        Presently after this Certificates was given to the officers, others where Granted for the Civil State, which passt Imediately for Full in all Taxes. but we poor officers Shall Wait Three years.
                            Lately is Passed a Resolve of the Honourable Assemble that all officers whom have Taxes to pay, there Certificates Shall
                            be Excepted in full, but no others, so people of Fortune Shall be Assisted, and poor Shall be Ruined to the last Extremety.
                            This I do not Mention as a Complain of Superior Power, which I hope your Excellency will Pardon. but to Shew that Justice
                            is goen Abroad, and God Knows when he will Return.
                        The Govornor Send me a Copy in his Letter from Bord of War which I will have Honour to Mention Word by Word.
                        An Extract of a letter from the Secretary of War Dated Novbr 22th 1782—The New Arrangement will take place on
                            the first day of January Next. Major Holmer may then have an opportunity with Leave of the Commander in Chief or General
                            Greene, to Retire so as not to be liable to be again Called into Service.
                        I Confess that Lamniss true Misfortune and Want of my Eye Sight make me Disabill for any Field duty. But
                            Shall I for Seven Years Service die in Missery for Want of what I have Honourable with a true Hearth Ernd in the time I
                            was able.
                        It is Inpossible in my Thoughts that your Excellencys Mercy and Knowing Goodniss will Permit it.
                        I therefore with the Greatest Submission Leave it to your Excellencys Graciouse and Generouse Consideration,
                            in Hope that some Assistance will be ordered to Clear me Self as a Officer there have the Honour to be under Your
                            Excellencys Command; since the Governor Send me a Verbil answer, that he had a Nothing to do with the
                            Continental Officers; I am and Shall be to my Dead with the Greatest Veneration and Submission Your Excellencys Most Obedient
                            and Most Humble Servant
                        
                            Christian Holmer
                        
                    